ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	Responsive to Applicants’ amendment with regard to drawing, the objection noted in the last Office action has been vacated. The Replacement Sheet (Figs. 7-11) submitted on 12/11/2020 has been entered.
Specification
3.	 The  amendment to specification  submitted on 12/11/2020 has been entered.

Claim Rejections - 35 USC § 101
4.	Per Examiner’s amendment to claim 24, the rejections set forth in the previous Office Action for being directed toward non-statutory subject matter, has been withdrawn.
AMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Atty. Vinay Sethe (Reg. # 55,595) on 02/10/2021.  The application has been amended as follows:  
 As Per Claim 11, the entire claim 11 has been replaced by the following amended claim 11:
--11.	A vehicle controller comprising:
a communication unit configured to receive and send information; and
a control unit comprising a processor and at least one memory, wherein the at least one memory stores at least one machine executable instruction, which, when executed by the processor, causes the processor to: 
control the vehicle to drive automatically and stop at a weighing position;
control the vehicle to leave the weighing position in response to receiving weighing end information, wherein the weighing end information contains indication information indicating the vehicle to drive to the payment position; 
control the vehicle to drive from the weighing position to a payment position;  
control an on-board camera of the vehicle to scan a two-dimensional code corresponding to a payment terminal corresponding to the payment position; 
pay a payment amount automatically in response to the receiving, through the communication unit, the payment amount sent from the payment terminal; and control the vehicle to leave the payment position in response to receiving, through the communication unit, leaving indication information sent from the payment terminal;
wherein the vehicle controller invokes a third-party payment software to pay the payment amount.--

As Per Claim 21, the entire claim 21 has been replaced by the following amended claim 21:
--21.	The vehicle controller according to claim 11, wherein the weighing end information is provided by a weighbridge sensor.-- 

In claim  22, line 1, “Claim 14”  has been changed  to –claim 13--

As Per Claim 24, the entire claim 24 has been replaced by the following amended claim 24:
24.	 A method of controlling a vehicle, comprising: 
controlling a vehicle to drive automatically and stop at a weighing position using a control unit of a vehicle controller of the vehicle, wherein the control unit comprises a processor and a memory, and wherein the memory stores at least one machine executable instruction and the processor is configured to execute the at least one machine executable instruction; and the processor is performing the steps of :
controlling the vehicle to leave the weighing position in response to receiving weighing end information through a communication unit of the vehicle controller of the vehicle, wherein the communication unit is configured to receive and send information, wherein the weighing end information contains indication information indicating the vehicle to drive to the payment position; 
controlling the vehicle to drive from the weighing position to a payment position; and  
controlling an on-board camera of the vehicle to scan a two-dimensional code corresponding to a payment terminal corresponding to the payment position;
paying a payment amount automatically in response to the receiving, through the communication unit, the payment amount sent from the payment terminal; and
controlling the vehicle to leave the payment position in response to receiving, through the communication unit, leaving indication information sent from the payment terminal;
wherein the vehicle controller invokes a third-party payment software to pay the payment amount.--

As Per Claim 30, the entire claim 30 has been replaced by the following amended claim 30 :
--30.	 The method of claim 24, wherein the weighing end information is provided by a weighbridge sensor. --

In Claim 31, line 1, “claim 27” has been changed to –claim 26--

6.	Claims 1-10, 14-20, 27-29  and 33 are cancelled by Examiner’s amendment.

Allowable Subject Matter
7.	  Remaining Claims 11-13, 21-26 and 30-32  are allowed.  

REASONS FOR ALLOWANCE
8.	The following is an examiner’s statement of reasons for allowance: 
The prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a vehicle controller and a  method of controlling a vehicle, comprising, among other limitations,  controlling a vehicle to drive automatically and stop at a weighing position using a control unit of a vehicle controller of the vehicle, wherein the control unit comprises a processor and a memory, and wherein the memory stores at least one machine executable instruction and the processor is configured to execute the at least one machine executable instruction; controlling the vehicle to leave the weighing position in response to receiving weighing end information through a communication unit of the vehicle controller of the vehicle, wherein the communication wherein the weighing end information contains indication information indicating the vehicle to drive to the payment position; 
controlling the vehicle to drive from the weighing position to a payment position; and  
controlling an on-board camera of the vehicle to scan a two-dimensional code corresponding to a payment terminal corresponding to the payment position; paying a payment amount automatically in response to the receiving, through the communication unit, the payment amount sent from the payment terminal; and controlling the vehicle to leave the payment position in response to receiving, through the communication unit, leaving indication information sent from the payment terminal; wherein the vehicle controller invokes a third-party payment software to pay the payment amount. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663